Citation Nr: 1410839	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction in the disability rating from 10 percent to 0 percent, effective September 1, 2010, for service-connected right carpal tunnel syndrome was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file. 

During his January 2013 Board hearing, the Veteran indicated that he would be satisfied if his previous disability rating was restored and that he did not seek an increased rating in excess of the previous disability rating of 10 percent.  Therefore, the Board has only evaluated whether the disability rating reduction was proper.  


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the Veteran's service-connected right carpal tunnel syndrome.

2.  In the June 2010 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected right carpal tunnel syndrome from 10 percent to 0 percent, effective on September 1, 2010.

3.  The evidence of record fails to demonstrate that the Veteran's service-connected right carpal tunnel syndrome has sustained material improvement under the ordinary conditions of life sufficiently to not warrant a compensable disability rating.



CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected right carpal tunnel syndrome from 10 percent to 0 percent, effective September 1, 2010, was not proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of a September 2007 rating decision, the RO initially granted service connection for the Veteran's right carpal tunnel syndrome and rated the disability as 10 percent disabling effective January 30, 2007.  

In October 2009, the Veteran filed a claim seeking an increased disability rating for his service-connected right carpal tunnel syndrome.  Thereafter, in a March 2010 rating decision, the RO proposed to reduce the 10 percent disability rating for the service-connected right carpal tunnel syndrome to 0 percent based upon the results of a February 2010 VA examination and VA treatment records from December 2007 through February 2010.  The Veteran was given the opportunity to appear for a hearing and to submit additional evidence.  He did not submit any additional evidence regarding the proposed reduction or request a hearing. 

In the June 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected right carpal tunnel syndrome from 10 percent to 0 percent.  The reduction was effective on September 1, 2010.  In the current appeal, the Veteran essentially contends that the service-connected right carpal tunnel syndrome has not improved to warrant the reduction in rating.  He further attacks the February 2010 VA examination on the basis that the examination was insufficient because the examiner did not complete a nerve conduction study to confirm a continuous diagnosis of right carpal tunnel syndrome.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In the present case, the reduction was finalized in the rating decision issued in June 2010 and was effective September 1, 2010, more than 60 days from the issuance of the rating decision.  It reduced the Veteran's combined disability rating from 20 percent to 10 percent.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are applicable, were met, and the reduction was procedurally proper.  However, the Board must still consider whether the reduction was factually appropriate based on the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  With respect to disability ratings that have been in effect for less than five years, as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Therefore, based upon a review of the entire recorded history of the condition, the rating agency must determine whether the evidence reflects an actual change in disability and whether the examination report reflecting change is based upon a thorough examination.  The rating agency must determine whether an improvement in a disability has actually occurred and whether such an improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995); 38 C.F.R. 3.344(c).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, after-the-fact evidence may not be used to justify an improper reduction. 

In October 2009, the Veteran filed a claim for an increased disability rating for his right carpal tunnel syndrome stating that he recently had surgery and that he was experiencing moderate incomplete paralysis of hand movements.  

Service connection for the Veteran's right carpal tunnel syndrome was granted in September 2007.  At that time, the evidence demonstrated that there was tenderness to palpation over the radiocarpal region.  Grip strength of the right wrist was weaker than the left wrist.  Tinel's sign was positive in the right wrist.  An EMG confirmed a diagnosis of carpal tunnel syndrome.  These findings were based on a July 2007 VA examination and VA treatment records dated from December 2003 to July 2007.

In February 2010, the Veteran underwent a VA examination in relation to his claim for an increased disability rating filed in October 2009.  The examiner did not review the Veteran's claims file or medical records.  At the time of the examination, the Veteran reported that he had pain and stiffness in his wrist.  The Veteran reported that he underwent a right carpal tunnel release in January 2008.  The Veteran reported wearing a brace occasionally when he did physical activity.  A physical examination of the right wrist showed dorsiflexion to 50 degrees; flexion to 65 degrees; radial deviation to 15 degrees; and ulnar deviation to 35 degrees.  The examiner indicated that there was no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

The examiner noted muscular guarding with muscle pull back during range of motion testing and indicated that the Veteran was resisting during range of motion testing.  The examiner indicated that the Veteran had no motor function impairment of the right upper extremity.  Tinel's sign was negative in the right wrist.  The examiner copied the results of an August 2006 nerve conduction study into his report, but did not conduct a nerve conduction study.  The examiner indicated that there was clinical evidence of previous carpal tunnel surgery but no evidence of current carpal tunnel syndrome.  

VA treatment records dated December 2009 indicate that the Veteran had intermittent tingling with a prolonged grip in the mid-palmar area.  On examination of the right wrist, dorsiflexion was to 30-40 degrees and volar flexion was to 40 degrees.  Tinel's sign was negative and a sensory examination of the hand was normal.  Medial and ulnar motor functions were intact and the Veteran's grip was good.  The examiner diagnosed the Veteran with right carpal tunnel syndrome. 

In December 2010, the Veteran complained of numbness in his right hand status post carpal tunnel release.  The Veteran denied any numbness into his fingers.  The Veteran had full range of motion of the right wrist.  Tinel's sign was negative and his sensory examination was normal.  The Veteran's median and ulnar motor functions were normal and his grip strength was fair.  The examiner diagnosed the Veteran with status post carpal tunnel release of the right wrist.  

In January 2011, the Veteran complained that his right wrist was symptomatic, particularly with lifting moderately heavy objects.  The Veteran denied any numbness or true weakness of the hand.  On examination, the Veteran had full range of motion of the right wrist with discomfort at the radiocarpal region on full dorsi and volar flexion.  The Veteran did not have first dorsal compartment pain and no other tenderness around the joint.  The Veteran's grip was fair to good.  The Veteran's sensory and motor examinations were otherwise normal.  The examiner diagnosed the Veteran with osteoarthritis of the right wrist. 

X-rays taken in January 2011 showed osteoarthritis at the radiocarpal joint and carpus.  The examiner indicated that there were more prominent osteoarthritic changes at the first CMC joint with first metacarpal subluxation.  The examiner also noted that first CMC joint changes progressed from previous x-rays.  The examiner diagnosed the Veteran with osteoarthritis most pronounced at the first CMC joint. 

The Veteran presented for a VA examination in June 2012.  The examiner indicated that the Veteran had a diagnosis of right carpal tunnel syndrome.  The Veteran reported mild numbness in his right upper extremity.  Muscle strength and sensory testing was normal.  The Veteran reported wearing a brace as prescribed by VA to prevent radicular pain from his wrist to elbow with positive results.  The examiner noted that a nerve conduction study was conducted in 2006.  

In December 2012, the Veteran complained of recurring right wrist pain.  The Veteran reported that his right wrist locks up and that he has pain over the radial carpal region of the wrist.  The Veteran denied neurovascular problems of the right upper extremity.  The examiner noted that x-rays showed degenerative changes in the radial carpal region.  The examiner also indicated that the Veteran complained of pain in the medial aspect of both joints.  The examiner diagnosed the Veteran with osteoarthritis and the Veteran was given a shot of Marcaine and Kenalog.  

In this case, in its June 2010 rating decision effectuating the reduction, the RO treated the question being adjudicated as a claim for an increased evaluation and explained the reduction in the context of how the range of motion findings satisfied the criteria of the Schedule for Rating Disabilities (rating schedule).  By so doing, the RO applied a standard not pertinent to rating reductions.  It did not address whether those findings showed improvement in the Veteran's right carpal tunnel syndrome.  It also did not cite, refer to or consider regulatory provisions pertinent to rating reductions, including 38 C.F.R. § 3.344.

Based on the totality of the evidence, the Board finds that, although it demonstrates some improvement in the Veteran's symptoms since 2007, the evidence does not establish that the Veteran's service-connected right carpal tunnel syndrome has sustained material improvement under the ordinary conditions of life such that a 10 percent disability rating is not warranted.  Initially, the Board notes that the February 2010 VA examiner did not review the Veteran's claims file or medical record and he did not conduct a nerve conduction study.  Therefore, the Board finds that he RO's June 2010 rating decision was not based on a thorough examination.  In addition, the February 2010 examination is inconsistent with the more recent medical evidence that shows a carpal tunnel syndrome diagnosis and continued complaints of pain and weakness in the right wrist.  Notably, the June 2012 VA examiner indicated that the Veteran has a diagnosis of right carpal tunnel syndrome.  Notably, the RO did not address whether the February 2010 examiner's findings showed improvement in the Veteran's right carpal tunnel syndrome or cite to the provisions related to rating reductions.  Finally, there is medical evidence supporting that the Veteran continues to have symptoms relating to his service-connected right carpal tunnel syndrome including weakness and pain.

The Veteran's right carpal tunnel syndrome is currently rated under Diagnostic Code 8516, which provides for a 10 percent disability rating for mild incomplete paralysis of the ulnar nerve of the dominant hand.  Notes indicate that "incomplete paralysis," with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  "Complete paralysis" is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

Here, during the February 2010 VA examination, the Veteran reported that he experienced pain and weakness in his right wrist.  On examination, flexion of his wrist was weakened.  In addition, the Veteran has reported wearing a brace to prevent radicular pain.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the 10 percent disability rating for right carpal tunnel syndrome should be continued.

Consequently, the Board finds that the reduction in the Veteran's 10 percent disability rating for his service-connected right carpal tunnel syndrome was not appropriate, and such disability rating should be restored.  As this decision represents a complete grant of the benefit sought, the Board finds no need to discuss VA's duty to notify and to assist the Veteran. 


ORDER

The June 2010 reduction in the disability rating from 10 percent to 0 percent for the Veteran's service-connected right carpal tunnel was not proper, and the 10 percent disability rating is restored, effective September 1, 2010.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


